Mr. Justice MilbueN:
I concur in the conclusion reached by Mr. Justice Holloway, that the judgment of the loxver court must be affirmed. I do-not think it necessary, hoxvever, under the circumstances of thistoase, to decide now that a water right can, be obtained by adverse user. If there be such a thing as a xvater right not obtained in the xvay expressly provided by the Code for the acquiring of á water right — that is, by actual appropriation, ¡pasting notice, filing and recording declaration in xvritmg, etc. — but obtained by adverse use, such acquirement by adverse use xvas not proven in the case at bar. Eor this reason, the defendant could not prevail against the plaintiffs. This simple statement, in my opinion, should be sufficient, with*28out undertaking now to settle tire unnecessary question; that is, whether a water right can be obtained by adverse use. I am not inclined to the belief that it can be so acquired.